Citation Nr: 0701975	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction with otalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection and assigned a noncompensable rating for 
Eustachian tube dysfunction.  The veteran's diagnosis was 
changed to temporomandibular joint (TMJ) dysfunction with 
otalgia in April 2002, and the issue has been recharacterized 
as such.

The Board remanded this case in December 2003 and September 
2004.  It returns now for appellate consideration.

The veteran requested a personal hearing before the Board in 
Washington, D.C. in her July 2002 VA Form 9.  She failed to 
appear without cause for that hearing in October 2002.  The 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

The veteran's temporomandibular joint (TMJ) dysfunction with 
otalgia is manifested by pain without limitation of 
temporomandibular motion, chronic suppurative otitis media or 
aural polyps.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
temporomandibular joint (TMJ) dysfunction with otalgia are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6200, § 4.150, Diagnostic Code 9905 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for her temporomandibular joint (TMJ) dysfunction 
with otalgia, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service connected disability has been rated 
noncompensable under both DC 6200 and DC 9905.  The Board 
will analyze each in turn.  

The veteran was seen for examinations in November 2000, April 
2002 and July 2006.  In January 2000, upon her retirement 
from service, the examiner noted a history of recurrent 
otitis media and sharp pain in the ears.  In November 2000, 
the veteran was found to have normal auricles, external ear, 
tympanic membranes and mastoids.  The examiner noted almost 
continuous nasal sniffing.  The veteran associated the pain 
with chewing at times.  The examiner found TMJ tenderness.  
The examiner diagnosed her with Eustachian tube dysfunction, 
otalgia secondary to TMJ dysfunction, tinnitus and probable 
allergic overlay.  In April 2002, the veteran complained of 
ear pain, dizziness, loss of balance, difficultly swallowing 
and sore throats.  The examiner changed the diagnosis to 
otalgia secondary to TMJ dysfunction.  In July 2006, the 
veteran complained of daily ear pain around the anterior of 
her ear canal.  Examiners could find only TMJ tenderness.  
The veteran has had several teeth extracted due to 
periodontal disease.  There is no identified disorder of the 
mandible, maxilla or hard palate.  She has bone loss around 
her posterior molars.  She has normal range of incisional 
motion.  

Diagnostic Code 6200 addresses otitis media disorders.  See 
38 C.F.R. § 4.87.  The only compensable evaluation warranted 
under this provision is 10 percent, and will only be assigned 
where the medical evidence of record shows suppuration or 
aural polyps.  While the veteran has a history of ear 
drainage, there is no indication on the record that this is 
an active process.  There is also no indication of a polyp or 
mass developing in the aural canal.  The sole consistent 
symptom is pain around the ear canal.  Accordingly, the Board 
finds that a compensable rating under DC 6200 is not 
warranted.  

The Board has also considered the other ratings provisions 
for ear disorders.  The veteran already receives a rating 
tinnitus under 6260.  The remaining ratings are for chronic 
nonsuppurative otitis media with effusion (DC 6201), 
otosclerosis (DC 6202), peripheral vestibular disorders (DC 
6204), Meniere's syndrome (DC 6205), loss of the auricle (DC 
6207), malignant and benign neoplasms of the ear (DC 6208-
6209), chronic otitis externa (DC 6210), and perforation of 
the tympanic membrane (DC 6211).  None of these conditions 
exist on the record, and further inquiry is moot. 

DC 9905 addresses temporomandibular articulation limitation.  
Ratings are provided for loss of inter-incisional range of 
motion and for limited range of lateral excursion.  The July 
2006 evaluation indicates that her temporomandibular range of 
motion is within normal limits.  The Board finds that a 
compensable rating is not warranted under DC 9905.  

The Board has also considered the other ratings provisions 
for dental and oral disorders.  Ratings are available for 
osteomyelitis and osteonecrosis (DC 9900), mandible 
impairment (DC 9901-9904), loss of the ramus (DC 9906-9907), 
loss of the condyloid or coronoid process (DC 9908-9909), 
loss of the hard palate (DC 9911-9912), loss of teeth due to 
loss of maxilla or mandible substance (DC 9912) and maxilla 
impairment (DC 9914-9916).  None of these conditions exist on 
the record, and further inquiry is moot.  

In sum, the preponderance of the evidence shows that the 
veteran's TMJ dysfunction with otalgia is manifested by pain 
around the ear canal.  The Board concludes that this does not 
satisfy the criteria for any of the compensable ratings 
available for jaw or ear disorders.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating for TMJ 
dysfunction with otalgia.  See Gilbert, 1 Vet. App. at 53.

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The April 2001 letter informed her 
that additional information or evidence was needed to support 
her claim, and asked her to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a July 2001 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).

Regardless, additional notification letters were sent to the 
veteran in February, September and December 2005.  It appears 
the latter was sent to her most recent address and fully 
satisfied the duty to notify requirements.  She indicated 
during the 2006 VA examinations that she has not received any 
treatment for this condition since her separation from 
service in 2000.  She did not otherwise respond to the 2005 
notification letters.  These letters were followed by 
readjudication of her claim in a supplemental statement of 
the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).


The RO provided the veteran an appropriate VA examination in 
2000, 2002 and 2006.  The veteran has not reported receiving 
any recent treatment specifically for this condition, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough.  There is no rule as 
to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction with otalgia is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


